NUMBERS 13-07-616-CR and 13-07-617-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


LYNETTE MARIE GENTRY AKA                                                   Appellant,
LYNETTE MARIE FLORES,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 252nd District Court
                        of Jefferson County, Texas


                        MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Vela
                  Memorandum Opinion by Justice Vela

      Appellant, Lynette Marie Gentry, was indicted for the criminal offense of aggravated

robbery. On June 4, 2007, the trial court deferred adjudication and placed appellant on
probation for ten years. In September 2007, appellant pleaded "true" to two allegations in

the State's motion to revoke probation–not reporting and having drugs in her urine. The

trial court found both allegations "true," adjudicated appellant's guilt, and sentenced

appellant to ten years’ confinement in the Institutional Division of the Department of

Criminal Justice. Concluding that "there are no meritorious issues for appeal," appellant's

counsel filed a brief in which he reviewed the merits, or lack thereof, of the appeal. The

State agrees with counsel's conclusion that there are no meritorious grounds for appeal.

We affirm.

I. Compliance with Anders v. California

    Appellant's court-appointed counsel filed an Anders brief in which he has concluded

that there are no appealable issues for this Court to consider. Anders v. California, 386
U.S. 738, 744 (1967). Appellant's brief meets the requirements of Anders. Id. at 744-45;

see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance

with Anders, following his review of the court's file and the transcripts, his research, and

his correspondence with appellant, counsel presented a professional evaluation of the

record including, among other things, a review of grand jury proceedings, pre-trial motions,

research and investigation, competency, sentencing, right to present evidence during the

guilt/innocence and punishment stages, and right to appeal. See Anders, 386 U.S. at 744;

Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d

at 812.

          Counsel has informed this Court that he has reviewed the appellate record and

concludes there are no arguable grounds for reversal. He has also informed this Court that

he provided appellant with a copy of the transcripts in his case and notified appellant of his

right to review the record and to file a pro se response to counsel's brief and motion to
                                             2
withdraw. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,

509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. More than thirty days

have passed, and no pro se brief has been filed.

II. Independent Review

     The United States Supreme Court advised appellate courts that upon receiving a

"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

III. Conclusion

      The judgments of the trial court are affirmed. Additionally, appellant's counsel's

motion to withdraw as appellate counsel is hereby granted. We order counsel to notify

appellant of the disposition of this appeal and of the availability of discretionary review.

See In re K.D., S.D., and J.R., 127 S.W.2d 66, 68 n.3 (Tex. App.–Houston [1st Dist.] 2003,




                                              3
no pet.) (citing Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per

curiam)).




                                                ROSE VELA
                                                Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 8th day of May, 2008.




                                            4